DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2020 has been entered.  Claims 1 and 12 have been amended.  Claim 20 has been cancelled.  Claims 1-19 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The Information Disclosure Statements filed 6/24/2020, 7/10/2020, 11/25/2020, and 2/01/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
Claim 12 is objected to because of the following informalities:  Independent claim 12 recites the limitation, “determining if recommendations…”  The limitation recites the term “if”, which implies the limitation is option and the step may or may not occur.  Please replace the term, “if” with “when” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites the limitations, “creating an initial profile for at least one user; enhancing the initial profile for the at least one user; building a user profile based on the initial profile and the enhanced initial profile for the at least one user; identifying at least one trigger event, the trigger event including a set of profile characteristics, wherein the at least one trigger event is automatically identified by an application within a recommendation system; generating a group of users based on the at least one trigger event, wherein the group of users are selected from users in a profile store, wherein the group of users have user profiles matching the set of profile characteristics, wherein the group is formed by a computer application without input from the at least 
 Independent claim 12 recites the limitations, “creating an initial profile for at least one user; enhancing the initial profile for the at least one user; building a user profile based on the initial profile and the enhanced initial profile for the at least one user; identifying at least one trigger event, the trigger event including a set of profile characteristics, wherein the at least one trigger event is automatically identified by an application within a recommendation system; determining that a trigger condition has occurred to the at least one user, wherein the trigger condition is programmatically determined by analyzing information related to the user extracted from data sources used to generate the user profile; determining a duration of the trigger condition; associating the determined trigger condition with the user profile; generating a group of user based on the at least one trigger event, wherein the group of user are selected from users in a profile store, wherein the group of users have user profiles matching the set of profile characteristics; creating an offer for the generated group based on the at least one trigger event; determining if the offer is are compatible with the trigger condition; and modifying the offer when the offer is determined not to be compatible with the trigger condition 
The recited claim limitations of independent claim 1 such as, “creating an offer for the generated group based on the at least one trigger event wherein the offer does not included recommendations that were determined not to be compatible with the trigger condition; and presenting the offer to members of the group.” are directed to the abstract idea of certain methods of organizing human activity under advertising and marketing.  
The recited claim limitations of independent claim 12 such as, “creating an offer for the generated group based on the at least one trigger event; determining if the offer is compatible with the trigger condition; and modifying the offer when the offer is determined not to be compatible with the trigger condition and will be presented during the duration of the trigger condition; and presenting the modified offer to members of the group.” are directed to the abstract idea of certain methods of organizing human activity under advertising and marketing.  
The recited claim limitations cannot be performed in the human mind, however, the claim limitations does not recite a device or computer actively performing the steps recited.  Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing

The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independent claims 1 and 12 are a mere instruction to apply the abstract idea and require no more than a generic computer to perform generic computer functions. The generic computer functions are well-understood, routine and conventional activities known in the industry.  The applicant's specification discloses, "Referring now to FIG. 8, shown is a high-level block diagram of an example computer system 801 that may be used in implementing one or more of the methods, tools, and modules, and any related functions, described herein (e.g., using one or more processor circuits or computer processors of the computer), in accordance with embodiments of the present disclosure. In some embodiments, the major components of the computer system 801 may comprise one or more CPUs 802, a memory subsystem 804, a terminal interface 812, a storage interface 816, an PO (Input/Output) device interface 814, and a network interface 818, all of which may be communicatively coupled, directly or indirectly, for inter-component communication via a memory bus 803, an PO bus 808, and an PO bus interface unit 810.” (paragraph 0093) and “The computer system 801 may contain one or more general-purpose programmable central processing units (CPUs) 802A, 802B, 802C, and 802D, herein generically referred to as the CPU 802. In some embodiments, the computer system 801 may contain multiple processors typical of a relatively 
Dependent claims 2-11 and 13-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  Dependent claims do not add additional devices, structures, or elements that transform the abstract idea into a patent eligible application or amounts to significantly more than the abstract idea.   




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 12 recites the limitation, “determining if the offer is not compatible with the trigger condition.” is not disclosed by the applicant’s specification.  In particular, “the offer” as claimed is not disclosed.  Paragraph 0075 of the applicant’s specification discloses, “… For example, during a scrape of the user’s social media feed, the application 360 finds a post that indicates that the individual was recently at the hospital for a sprained ankle, and will be unable to run for 2 weeks. This application 360 determines that this post is a trigger condition that has occurred. In another example, the application 360 during a scrape finds a post from a member of a group that indicates that the group has spent the past five days eating pub food. This post would be considered a trigger condition. Again, the application 360 using the natural language processing system can identify any number of trigger conditions. The trigger conditions are annotated or tagged with information that indicates what activities are incompatible with the trigger condition. In the example of the sprained ankle, activities that involve running or extensive walking would be noted as incompatible, while stationary or minimal walking activities would be considered compatible. In the example of eating pub food for 5 days straight, recommendations for high fat high caloric restaurants can be considered incompatible with this condition, while healthy eating establishments would be considered compatible.”  Paragraph 0079 of the applicant’s specification discloses, “In some embodiments, the recommendation system uses the trigger conditions to filter recommendations that are provided to the application 360. For example, if the profile indicates that the individual likes to run, the recommender system may generate as a top recommendation a location that has fantastic running conditions and locations. However, because the individual has recently sprained their ankle this recommendation is less likely to be valuable to them. The recommender engine can access the trigger conditions associated with the profile to augment the profile. Using the trigger conditions the recommender engine can filter out recommendations that are incompatible with trigger conditions.”  Paragraphs 0075 and 0079 disclose a recommendation or suggestion, not an offer (an offer is interpreted as an incentive or promotion for a user to take a certain action) as claimed. 



Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 12 recites the limitation, “modifying the offer when the offer is determined not to be compatible with the trigger condition and will be presented during the duration of the trigger condition” is not disclosed by the applicant’s specification.  Paragraph 0080 of the applicant’s specification discloses, “The recommendations are provided to the application 360. This is illustrated at step 660. The application 360 can review the recommendations that are provided by the recommender system to determine if the recommendations are appropriate for the user. The application 360 can access the trigger conditions associated with the profile and compare the recommendations to the trigger conditions. If recommendations are found that are not compatible with the trigger conditions, the application 360 can filter these recommendations from the output that is generated and presented to the user. This application 360 can perform this filtering regardless if the recommendation system employed the filters as well. The user is then presented with recommendations that take into account the restraints that are caused by the trigger condition…”  Paragraph 0080 does not disclose modifying offers.  In addition, paragraph 0080 discloses a recommendation or suggestion, not an offer (an offer is interpreted as an incentive or promotion for a user to take a certain action) as claimed. 




Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 12 recites the limitation, “presenting the modified the offer to members of the group” is not disclosed by the applicant’s specification.  Paragraph 0080 of the applicant’s specification discloses, “The recommendations are provided to the application 360. This is illustrated at step 660. The application 360 can review the recommendations that are provided by the recommender system to determine if the recommendations are appropriate for the user. The application 360 can access the trigger conditions associated with the profile and compare the recommendations to the trigger conditions. If recommendations are found that are not compatible with the trigger conditions, the application 360 can filter these recommendations from the output that is generated and presented to the user. This application 360 can perform this filtering regardless if the recommendation system employed the filters as well. The user is then presented with recommendations that take into account the restraints that are caused by the trigger condition…”  Paragraph 0080 does not disclose presenting modified offers.  In addition, paragraph 0080 discloses a recommendation or suggestion, not an offer (an offer is interpreted as an incentive or promotion for a user to take a certain action) as claimed. 






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 recites the limitations, “determining that a trigger condition has occurred to at least one user, wherein the trigger condition is programmatically determined by analyzing information related to the user extracted from data sources used to generate the user profile; determining a duration of the trigger condition; associating the determined trigger condition with the user profile, wherein the trigger condition does not modify an underlying user profile; generating, programmatically, a set of recommendations based on the user profile; removing from the set of recommendations those recommendations  that are determined not to be compatible with the trigger condition; ”  It appears that the applicant is claiming the embodiment of figure 5 (paragraphs 0064-0072) of the applicant’s specification.  However, the above described limitations are not consistent with the embodiment of figure 5 of the applicant’s specification.  Therefore, there are gaps and inconsistencies associated with the limitations to fully describe the function of the claimed invention.  Additionally, the above described limitations are consistent with the embodiment associated with figure 6 of the applicant’s specification.      

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 12 recites the limitations, “generating a group of users based on the at least one trigger event, wherein the group of users are selected from users in a profile store, wherein the group of users have user profiles matching the set of profile characteristics; creating an offer for the generated group based on the at least one trigger event; determining if the offer is compatible with the trigger condition; and modifying the offer when the offer is determined not to be compatible with the trigger condition and will be presented during the duration of the trigger condition; and presenting the modified offer to members of the group.”  It appears that the applicant is claiming the embodiment of figure 6 (paragraphs 0073-0080) of the applicant’s specification.  However, the above described limitations are not consistent with the embodiment of figure 6 of the applicant’s specification.  Therefore, there are gaps and inconsistencies associated with the limitations to fully describe the function of the claimed invention.  Additionally, the above described limitations are consistent with the embodiment associated with figure 5 of the applicant’s specification.      

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
“determining a duration of the trigger condition; associating with the determined trigger condition with the user profile; modifying the offer when the offer is determined not to be compatible with the trigger condition and will be presented during the duration of the trigger condition.”



Response to Arguments
Applicant's arguments, see pages 11-14, filed May 21, 2020, with respect to claims 1-19 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-19 have been withdrawn. No prior art has been applied to claims 1-19.
Objection to claim 12 has been withdrawn.  
35 U.S.C. 101
A.	According to applicant’s argument on pages 8-9 of the remarks discloses, “In the §101 rejection of Applicant’s claims, the Office Action asserts that the claims “are directed to the abstract ideas of mental processes and certain methods of organizing human activity under advertising, marketing, business relations and managing behavior or relationships or interactions between people.” See Office Action page 4. Further the Office Action asserts that the claim limitations can be performed in the human mind. See Office Action page 5. The Applicant believes that the Office Action has erred in this determination.  The Office Action appears to be of the opinion that the claims are directed managing relationships and interactions between people. However, the present claims are directed to the improvement of recommender engines, and in particular how a recommender engine provides results to a user, not managing relationships between people or performing a fundamental economic activity. The Applicant notes that the October 2019 Guidelines make it clear that this grouping is limited to “...activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances....” The October guidelines list examples of what qualifies as managing personal behavior or relationships or interactions between people. These examples include, rules for playing a dice game, voting, verifying the vote and submitting the vote for tabulation, assigning hair designs to balance head shape, and a series of instructions of how to hedge risk. Each of these examples does not align with the subject matter or process provided in the present claims. The Applicant submits that the Office cannot expand these areas to cover claims that do not recite similar features to those claims that cover different subject matter and processes.  Further, the Applicant notes that the present claims perform functions that simply cannot reasonably performed by the human mind. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.” See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016). For example, the features of “creating an activity profile for a plurality activities at a plurality of locations, each activity having a corresponding activity profile, wherein each activity is an event; creating profiles for at least one author of a review for at least one of the plurality of activities as an author profile, the author profile corresponding to at least one activity profile” cannot be performed in the human mind, because the human mind cannot reasonably process this amount of data. The Applicant notes that the word “plurality” means “a large number of people or things.” See e.g. The Oxford English Dictionary. The large number of data sources makes it impractical for a human to perform this particular step.”  The Examiner respectfully disagrees.
	The examiner has indicated the claims are directed to the abstract idea of certain methods of organizing human activity under advertising and marketing (as described above in the 101 header).  The claims are directed to creating or modifying an offer based on a set of parameters (e.g., trigger event and trigger condition and duration).  Specifically, the examiner did not indicate the claims are directed to the abstract idea of mental processes.  


	
B.	According to applicant’s argument on pages 9-10 of the remarks disclose, “Regardless, the Office Action further asserts that the claims lack an “integration into a practical application.” The Applicant again notes that the claims of the present application are directed to the functioning of a recommender engine. Recommender engines are technical devices employed within computer systems to extract relevant data from large numbers of data sources. Recommender engines can be tuned to only focus on particular areas or may be general in nature. However, in all instances the recommender engine is a function of a computer. As such, an improvement to a recommender engine is an “improvement to the functioning of a computer, or an improvement to any other technology or technical filed.” The examiner respectfully disagrees.
The applicant mentions a “recommender engine”, however, the applicant does not explain how the “recommender engine” improves the computer, or any other technology or technical field.  In particular, extracting relevant data from large number of sources is not an improvement of a computer, technical field, or particular technology.  Additionally, the recommender engine is cited in the preamble (little patent weight is given to the preamble), however, none of the limitations in the claims recite a recommender engine performing a step or function critical of the invention. Therefore, the Examiner maintains the rejection.  
35 U.S.C. 112
A.	According to applicant’s argument on page 11 discloses, “Specifically, the Office Action asserted that modifying the offer was not disclosed. The Office Action took the position that this modification referred to a recommendation and not an offer. However, while the discussion focused on recommendations, the Applicant notes that an offer is a type of recommendation. Specifically, an offer is a recommendation that is bundled with an incentive to act upon the recommendation. In view of this, the Applicant respectfully submits that this feature of claim 12 is full supported by the Specification. Therefore, the Applicant believes that the rejection has been overcome.” The examiner respectfully disagrees.
	The examiner notes the applicant’s specification does not disclose an offer is a type of recommendation.  According to the embodiment associated with figure 6 (paragraphs 0073-0080) the specification discloses, “The trigger conditions are annotated or tagged with information that indicates what activities are incompatible with the trigger condition. In the example of the sprained ankle, activities that involve running or extensive walking would be noted as incompatible, while stationary or minimal walking activities would be considered compatible. In the example of eating pub food for 5 days straight, recommendations for high fat high caloric restaurants can be considered incompatible with this condition, while healthy eating establishments would be considered compatible.” (paragraph 0075) and “The recommendation is generated by recommender system in response to the recommendation request. This is illustrated at step 650. The recommender system generates the recommendation based on the information contained in the profile. This recommendation or list of recommendations can be passed to the application 360. In some embodiments, the recommendation system uses the trigger conditions to filter recommendations that are provided to the application 360. For example, if the profile indicates that the individual likes to run, the recommender system may generate as a top recommendation a location that has fantastic running conditions and locations. However, because the individual has recently sprained their ankle this recommendation is less likely to be valuable to them.” (paragraph 0079).  The recommendation as described in paragraphs 0075 and 0079 is a suggestion or advice for a user to participate in a particular activity.  
	The applicant’s specification discloses “Once the group has been formed an offer to the group can be created by the application 360. This is illustrated at step 560. In some embodiments, the application 360 may be pre-programmed with the offer to provide to the group. For example, an airline may have determined that if there are 10 seats to Cancun that the airline would offer the group a 30% discount on the going airfare to a group of 5 people. In some embodiments, the application 360 can alert an administrator (or other individual) associated with the application 360 that a particular trigger event has occurred, and that one or more groups have been identified that meet the conditions of the trigger event. The administrator can then create an offer at that time for the groups. The administrator can also, in some embodiments, view the profiles 365 of the groups in determining what offer to make to the groups. In some embodiments, the application 360 can create an offer package for the group of multiple items. In these embodiments, the application 360 can create, for example, a travel package of airfare, hotel, lift tickets, etc, for the group that creates an entire trip. The application 360 can use the profiles 365 of the members of the group to select the various items to offer from the catalogue. To identify the items that can be grouped together for the offer the application 360 may pass the group profile through the recommender system.” (paragraph 0071) an offer to be a discount or group discounts.  Therefore, the offer is not a type of recommendation, thus, the examiner maintains the rejection.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muchnik et al. US Publication 20130218686 A1 Methods and Systems for Group Offers within Group Chat
Muchnik discloses techniques are provided which engage users and increase social interaction in group buying. Methods and systems may target a group of users if a group chat with one or more group offers based at least in part on the group chat information. The group offer may be displayed in the chat client. Users' responses to the proposed deal may be tracked. The group offer may be updated based at least in part on the users' responses to the group offer. The updated group offer may be displayed in the chat client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682